Citation Nr: 0405577	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right ankle disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to September 1987.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Portland, Oregon.


FINDINGS OF FACT

The veteran's right and left ankle disabilities are each 
manifested by complaints of pain, swelling, weakness, 
instability, increased fatigability, and lack of endurance; 
neither marked limitation of motion nor ankylosis is shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's right ankle disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 
(Codes) 5016, 5271 (2003).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left ankle disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Codes 5016, 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundness is not an issue.  The veteran was notified 
why increased ratings were denied in the July 2002 RO rating 
decision, as well as in a statement of the case (SOC) in 
March 2003.  A May 2002 (prior to the rating appealed) 
letter, while not specifically mentioning "VCAA," advised 
the veteran of the evidence needed to establish his claims 
and of his and VA's respective responsibilities in claims 
development.  He was specifically advised to present any 
evidence that the conditions had worsened.  The SOC also 
informed him of the necessary criteria needed to establish 
higher ratings, and outlined pertinent VCAA provisions.

While the May 2002 letter advised the veteran to respond in 
30 days, it went on the inform him that evidence submitted 
within one year would be considered (and, in fact, everything 
submitted to date - nearly two years later - has been 
accepted for the record, and considered).  

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

Here, the May 2002 VCAA letter does not contain, verbatim, 
the statement in item #4 above, however as the veteran was 
advised to provide releases for any medical records 
pertaining to the disability or to obtain such records for VA 
himself, this requirement was essentially satisfied.  It is 
also noteworthy in that regard that the veteran informed VA 
in January 2002 that he had no additional medical evidence to 
submit.  

In one form or another the veteran has received all 
notification mandated.  He is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. January 7, 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private medical.  He has been afforded VA examination.  He 
has indicated that there is nothing else outstanding.  VA's 
"duty to assist" is met.  

Factual Background

Service records reflect that the veteran was treated on 
several occasions for bilateral ankle sprains.  Bilateral 
osteochondritis dissecans, with bilateral ankle instability 
has been diagnosed.  The disability has been service 
connected since 1988, and the current 10 percent ratings have 
been in effect since 1995.

The veteran sought increased ratings in correspondence 
received in August 2001.  On June 2002 VA orthopedic 
examination the veteran complained of bilateral ankle pain 
(worse with cold wet weather) with swelling and instability.  
He worked in sales.  He indicated that his right ankle was 
worse than the left.  He complained of increased pain and 
fatigability, lack of endurance, and increased weakness on 
standing for more than two hours, walking more than two 
hours, or climbing or descending stairs.  He took over-the-
counter (pain) medications approximately six times a day.  
Examination showed prominence of the lateral malleoli of both 
ankles, greater on the right.  Circumference around the 
malleoli measured 24 centimeters (cm.) on the left and 28 cm. 
on the right.  There was no edema or effusion.  There was 
tenderness to palpation in the anterior malleoli at both the 
medial and lateral areas.  There was crepitus on motion.  
Bilateral range of motion was reported to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Eversion was 
5 degrees bilaterally and inversion was 10 degrees 
bilaterally, both without difficulty.  The diagnoses were 
bilateral osteochondritis desiccans, talus; and bilateral 
ankle instability.  The examiner added that he would expect 
the veteran to continue to have flare-ups with prolonged 
standing and walking for periods longer than two hours.  He 
added that he expected the veteran, particularly concerning 
his right ankle, to have a decrease in range of motion 
secondary to fatigue and lack of endurance of another 15 
degrees.  X-rays showed that both ankles had some sclerosis 
and irregularity of the medial talar dome, with the right 
medial malleolus having an ossification abutting it.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 4.7.

When, after careful consideration of all data, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 U.S.C. 5107; 
38 C.F.R. 3.102, 4.3.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. 4.2, 4.41.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. 4.10.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45; see 
VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. 4.40.

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. 4.45.

The veteran's bilateral ankle disabilities have been rated 
under Codes 5016, 5271 of the Rating Schedule.  Code 5016, 
for osteitis deformans, directs that the disability should be 
rated based on limitation of motion of the affected joint.  
Limitation of motion of the ankle is rated under Code 5271 
which provides a 10 percent rating, if the limitation is 
moderate, and a maximum 20 percent rating marked.  (Normal 
range of ankle motion is 20 degrees dorsiflexion and 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.)  
To warrant a rating in excess of 20 percent, ankylosis would 
have to shown.  38 C.F.R. § 4.71a, Code 5270.

Analysis

As noted above, to warrant the next higher (20 percent) 
rating for either ankle, the evidence would have to show 
marked limitation of motion or ankylosis.  The competent 
(medical) evidence of record, which includes the report of a 
June 2002 VA orthopedic examination, shows range of motion 
findings regarding both of the veteran's ankles to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
These findings reflect normal ankle motion.  See 38 C.F.R. 
§ 4.71, Plate II.  While the examiner in June 2002 remarked 
that he would expect the veteran to have an additional 15 
degrees of decreased right ankle motion due to fatigue and 
lack of endurance, such additional loss does not reflect more 
than moderate limitation.

The medical evidence of record does not demonstrate any other 
significant functional loss to warrant an increased 
evaluation based on 38 C.F.R. 4.40 and 4.45.  The medical 
evidence of record shows normal range of motion, and 
demonstrates additional loss of range of motion because of 
flare-ups, impaired endurance, and weakness, based on 
observations made by a competent medical examiner.  Based on 
the foregoing evidence, the Board finds that the record 
establishes that the veteran's bilateral ankle disability 
with consideration of additional functional impairment due to 
pain on use is adequately compensated by the current 10 
percent ratings.  See 38 C.F.R. § 4.40 and 4.45.

There is no basis for a higher rating for either ankle under 
any applicable criteria; as noted above, all functional loss 
demonstrated is encompassed by the current 10 percent 
ratings.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, supra.
ORDER

A rating in excess of 10 percent for a right ankle disorder 
is denied.

A rating in excess of 10 percent for a left ankle disorder is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



